In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Phelan, J.), dated January 4, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
John Vogel (hereinafter the plaintiff), a guest at the defendants’ motel in Old Forge, was allegedly injured when he slipped and fell in the motel parking lot, which was covered with ice and snow. The plaintiff was in Old Forge to go snowmobiling on designated trails, and the accident allegedly occurred as he was preparing to mount his snowmobile onto a trailer before leaving the parking lot. The defendants moved for summary judgment dismissing the complaint. The Supreme Court denied the motion, and we affirm.
The defendants, citing Morgan v State of New York (90 NY2d 471), contend that the plaintiff was engaged in a sports activity at the time of his accident, and that he assumed the risks inherent in and arising out of the use of a snowmobile. Their reliance on Morgan v State of New York (supra), however, is misplaced. The defendants are not owners or operators of a sporting facility, and the plaintiffs alleged injury was not caused by an inherent danger associated with snowmobiling. Therefore, as the defendants failed to demonstrate prima facie entitlement to judgment as a matter of law, the Supreme Court properly denied their motion for summary judgment dismissing the complaint (see, Alvarez v Prospect Hosp., 68 NY2d 320). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.